IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                     July 25, 2000 Session

                   STATE OF TENNESSEE v. GREG HARTMAN

                    Direct Appeal from the Circuit Court for Rhea County
                           No. 14288   Thomas W. Graham, Judge



                                 No. E2000-00685-CCA-R3-CD
                                       January 18, 2001

The Defendant was convicted by a Rhea County jury of attempt to commit kidnapping. The
Defendant now appeals arguing that there was insufficient evidence presented at trial to convict him
of attempt to commit kidnapping. Finding no error, we affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which JOSEPH M. TIPTON and
JOHN EVERETT WILLIAMS, JJ., joined.

J. Arnold Fitzgerald, Dayton, Tennessee, for the appellant, Greg Hartman.

Paul G. Summers, Attorney General and Reporter; Clinton J. Morgan, Assistant Attorney General;
James Michael Taylor, District Attorney General; and Will Dunn, Assistant District Attorney
General; for the appellee, State of Tennessee.

                                             OPINION

        The Defendant, Greg Hartman, was convicted by a Rhea County jury of attempt to commit
kidnapping. He was sentenced as a Range I standard offender to four years incarceration and fined
five thousand dollars. The Defendant now appeals, arguing that there was insufficient evidence
presented at trial to convict him of attempt to commit kidnapping.

        Viewing the facts in the light most favorable to the State, the following events took place on
the afternoon of June 22, 1996. The Defendant’s brother, Devan Hartman, along with the Defendant
and the Defendant’s wife, Kim Hartman, picked up the victim, Ann Broyles, at her home in Dayton,
Tennessee around 12:30 in the afternoon and drove her to the trailer where Devan Hartman was
living. Broyles testified that she went over to Hartman’s to watch television and play cards. Broyles
packed an overnight bag because she anticipated spending the night. However, after Broyles had
been at the trailer for about four hours, Devan Hartman discovered that he had to work, so Broyles
decided to go home. According to Broyles, Hartman wanted to rest before going to work, so he
asked the Defendant to take her home, and the Defendant agreed. Broyles said that she asked Kim
Hartman to go also, but Hartman declined because she had to take care of her baby. The Defendant
testified that he told Broyles that he wanted to stay off the main roads because he was drunk and did
not have a driver’s license. Broyles testified that she did not see the Defendant drink more than one
beer during the entire time she was at the trailer and that she did not believe that he was drunk when
he took her home.

         Around six o’clock that evening, the Defendant and Broyles left the trailer in the
Defendant’s truck. At some point during the drive, Broyles told the Defendant that he was going
the wrong way. Broyles testified that the Defendant replied, “I know, I’m going to take you over
here and make love to you.” Broyles told the Defendant no and that she wanted to go home. He
repeated the statement, and Broyles said, “Greg, don’t do this.” The Defendant then pulled into an
area known as “Donkey Grounds.” As he was turning around, Broyles jumped out of the truck, and
the Defendant drove away. A couple that had been fishing in the area saw the incident and
approached Broyles. According to the couple, Broyles seemed scared and claimed that the
Defendant had tried to rape her. The couple took Broyles to the sheriff’s department.

       The Defendant was arrested shortly after Broyles arrived at the sheriff’s department. Charles
Byrd, Chief Deputy and Chief Investigator for sex crimes in Rhea County, took the Defendant’s
statement. In his statement, the Defendant admitted that he did “talk to [Broyles] about having sex
with her” and that he “let [his] penis overload [his] thinking.” Byrd testified that the Defendant was
sober at the time of his statement, which was less than an hour after the incident occurred. The
Defendant also stated that he threw Broyles’ clothes out of his truck on his way back to Devan
Hartman’s trailer. Once back at the trailer, the Defendant never mentioned what had taken place
between himself and Broyles.

        When an accused challenges the sufficiency of the evidence, an appellate court’s standard
of review is whether, after considering the evidence in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt. Jackson v. Virginia, 443 U.S. 307, 324 (1979); State v. Duncan, 698 S.W.2d 63, 67 (Tenn.
1985); Tenn. R. App. P. 13(e). This rule applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of both direct and circumstantial evidence. State v. Dykes,
803 S.W.2d 250, 253 (Tenn. Crim. App. 1990), overruled on other grounds, State v. Hooper, 29
S.W.3d 1 (Tenn. 2000).

        In determining the sufficiency of the evidence, this Court should not re-weigh or re-evaluate
the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Nor may this
Court substitute its inferences for those drawn by the trier of fact from the evidence. Liakas v. State,
286 S.W.2d 856, 859 (Tenn. 1956); State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999). Questions
concerning the credibility of the witnesses, the weight and value of the evidence, as well as all
factual issues raised by the evidence are resolved by the trier of fact. Liakas, 286 S.W.2d at 859.
This Court must afford the State of Tennessee the strongest legitimate view of the evidence
contained in the record, as well as all reasonable inferences which may be drawn from the evidence.

                                                  -2-
State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Because a verdict of guilt against a defendant
removes the presumption of innocence and raises a presumption of guilt, the convicted criminal
defendant bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. Id.

        In this case, the Defendant was convicted of criminal attempt to commit kidnapping. A
person is guilty of criminal attempt who, “acting with the kind of culpability otherwise required for
the offense,”

       [a]cts with intent to complete a course of action or cause a result that would
       constitute the offense, under the circumstances surrounding the conduct as the person
       believes them to be, and the conduct constitutes a substantial step toward the
       commission of the offense.

Tenn. Code Ann. § 39-12-101(a)(3). Kidnapping is false imprisonment as defined in § 39-13-302
“[u]nder circumstances exposing the other person to substantial risk of bodily injury . . . .” Id. § 39-
13-303(a)(1). A person is guilty of false imprisonment who “knowingly removes or confines another
unlawfully so as to interfere substantially with the other’s liberty.” Id. § 39-13-302(a).

        Here, the jury found beyond a reasonable doubt that the Defendant attempted to kidnap Ann
Broyles. When Broyles told the Defendant that he was going the wrong way, the Defendant said that
he knew but that he was “going to take [her] . . . and make love to [her].” Broyles told the Defendant
“not to do this,” but he proceeded to pull into a secluded area. Frightened of what the Defendant was
going to do, Broyles jumped out of truck while it was still moving. According to two witnesses
standing nearby, the Defendant never even slowed down. The Defendant’s actions exposed Broyles
to a substantial risk of bodily injury. There was sufficient evidence for a reasonable jury to find that
the Defendant intended to keep Broyles confined in his truck. The Defendant told Broyles that he
wanted to have sex with her, he pulled into a secluded area, and he never stopped his truck even
when Broyles jumped out. In addition, the Defendant’s conduct constituted a substantial step toward
the kidnapping of Broyles when he drove the wrong way and took Broyles to a secluded area. This
conduct meets all of the elements for attempting to kidnap the victim.

        The Defendant argues that the kidnapping statute at issue in this case combines the common
law offenses of kidnapping and false imprisonment. As such, the Defendant argues that there was
no false imprisonment and therefore, that there could be no kidnapping. However, the case law upon
which the Defendant relies is based on a statute that has been repealed. The current statute
governing the offense with which the Defendant is charged defines kidnapping as including the
statutory offense of false imprisonment. The Defendant’s reliance on the common law definitions
of kidnapping and false imprisonment is misplaced. The current statutory definition of false
imprisonment simply requires that the offender “knowingly remove[] or confine[] another unlawfully
so as to interfere substantially with the other’s liberty.” Id. § 39-13-302(a). There was ample
evidence for the jury to find that the Defendant knowingly confined Broyles in his truck, thereby


                                                  -3-
substantially interfering with her liberty. See id. Thus, the elements of false imprisonment were
adequately supported by the evidence presented at trial.

       Accordingly, the judgment of the trial court is AFFIRMED.




                                                     ___________________________________
                                                     ROBERT W. WEDEMEYER, JUDGE




                                               -4-